aftNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
Examiners Amendment
Below are amendments to the claims. Only claims 1 and 21 have been amended as of this action while new claims 22-24 have been added while claims 2-10 and 12-20 have been cancelled:

Claim 1: (Currently Amended) A centrifugal pump monitoring system for real time, in-situ, persistent monitoring of a centrifugal pump driven by an engine and controlling selected operating conditions with low latency and comparing real time operating parameter values to stored data sets indicative of selected operating conditions comprising:
a. a vibration sensor for mounting to the centrifugal pump to monitor amplitude of vibration generated by the pump and the engine, said vibration sensor comprising a 3-axis accelerometer for mounting on a main bearing housing for alignment with a pump impeller drive shaft;
b. a first processor collocated with said sensor and said pump, said processor being coupled to receive signals from said sensor, said first processor performing spectral analysis of the signals, said analysis comprising translation from a first domain to a second domain and providing data indicative thereof;
and further comprising a cellular modem and a satellite modem within said control module for interfacing the system and external nodes; 
d. housing for mounting to the pump, said first processor being located in said housing;
e. at least one temperature probe, each said at least one temperature probe for location at a preselected point of the structure of the pump, each temperature probe providing data indicative of temperature at a respective location and being coupled to provide data to said first processor; 
f. a second processor and memory comprising programs for performing analysis of data received over a selected period of time;
g. said first processor storing a stored profile indicative of an out of limit condition in the pump and comparing real-time data with the stored profile and providing an alarm signal in response to correlation of the real-time data with the profile indicative of the out of limit condition; and
h. pump control circuitry responsive to the alarm signal provided from said first processor to control operating parameters of the pump requiring low latency response.

Claims 2-10 and 12-20 (Cancelled).


Claim 21. (Currently Amended) 










 The centrifugal pump monitoring system according to claim 1 wherein said second processor further comprises a learning program for correlating received data with operating conditions of a pump. 
Claim 22. (New) The centrifugal pump monitoring system according to claim 21 further comprising a user interface coupled to consolidate the outputs of said first processor and said second processor, the outputs of said processors embodying intelligence for coupling to said control module, and further comprising a graphical user interface coupled to display the intelligence in human readable format. 
Claim 23. (New) The centrifugal pump monitoring system according to claim 1 wherein said processor provides a signal to shut down said pump in response to an alarm signal. 
Claim 24. (New) The centrifugal pump monitoring system according to claim 22 wherein said processor provides a signal to shut down said pump in response to an alarm signal. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 has been amended to include limitations from claims 4 and 6, wherein both dependent claims are rejected over Hays in view of Dister, Discenzo, and Kodukula (see previously submitted PTO-892). It is believed the rejection of claim 1 under these references would not be considered reasonable since the limitations of this claim are sufficiently narrow and one of ordinary skill in the art would have not envisioned the invention disclosed amongst these different references. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683